      Case 2:20-cv-00922-GBW-KRS Document 21 Filed 12/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


TERRY BETTIS,

       Plaintiff,

v.                                                                 No. 2:20-cv-922 GBW/KRS

CITY OF EUNICE, et al.,


       Defendants.

                 ORDER ADOPTING JOINT STATUS REPORT AND
              PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

       At the Rule 16 scheduling conference held on December 16, 2020, the Court reviewed

the parties’ Joint Status Report and Provisional Discovery Plan, and adopted it as modified by

the dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
